Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 7-23-20 has been approved for entry by the examiner.
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 23A and 24A.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 2, 4-6 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 describes "a notch portion opened to the first to fourth shallow grooves.  It is unclear if this requires the first to fourth shallow grooves to converge and intersect the notch portion (as apparently literally required) or something else (as apparently intended).
Claim 4  ambiguously refers to "the main groove".  Which main groove(s)?
In claim 4 line 3, it is suggested to change "the main groove" to --a main groove--. 
	Claim 5 ambiguously refers to "the shallow groove".  In claim 5 line 2, it is suggested to change "the shallow groove" to --the shallow grooves--.
	Claim 6 ambiguously refers to "the shallow groove".  In claim 6 line 2, it is suggested to change "the shallow groove" to --the shallow grooves--.
	Claim 10 ambiguously refers to "the main grove".  In claim 10 line 2, it is suggested to change "the shallow groove" to --the shallow grooves--.
Claim 12  ambiguously refers to "the main groove".  Which main groove(s)?
In claim 12 line 3, it is suggested to change "the main groove" to --a main groove--. 
	Claim 15 ambiguously refers to "the shallow groove".  In claim 15 line 2, it is suggested to change "the shallow groove" to --the shallow grooves--.
	Claim 16 ambiguously refers to "the shallow groove".  In claim 16 line 2, it is suggested to change "the shallow groove" to --the shallow grooves--.
6)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Sakamoto et al
8)	Claims 1-5,7-8 and 10-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakamoto et al (US 2022/0118796).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Without this translation, the earliest filing date to which claims 1-18 are entitled is 12-27-18.  The effectively filed date (9-14-18) of US 2022/0118796 (Sakamoto et al) is before the earliest filing date (12-27-18) to which claims 1-18 are entitled.
 
	The claimed tire is anticipated by Sakamoto #1's pneumatic tire.  See FIGURE 2 and description thereof.
	The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Nakamizo et al
9)	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamizo et al (US 2011/0232814).
	Claims 1 and 8 are anticipated by Nakamizo et al's pneumatic tire having the tread shown in FIGURE 2.  The claimed four blocks read on four of the blocks of the two center block rows extending along the center line CL; these four blocks defined by first grooves, second grooves, third grooves and fourth grooves.  The term "shallow" is a relative term which fails to require a depth different than the depth of Nakamizo et al's first grooves, second grooves, third grooves and fourth grooves.
Wise
10)	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise (US 5.456,301).
	Claims 1 and 8 are anticipated by Wise's pneumatic vehicle tire [FIGURE 4] having the tread shown in FIGURE 5.  The claimed four blocks read on four of the blocks of the two center block rows extending along the mid-circumferential plane P; these four blocks defined by first grooves, second grooves, third grooves and fourth grooves.  The term "shallow" is a relative term which fails to require a depth different than the depth of Wise's first grooves, second grooves, third grooves and fourth grooves.
Manestar
11)	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Manestar (US D319,994) in view of Verdier (US 3,584,670) and German 430 (DE 10311430).
	Manestar discloses a tire [title] and illustrates a tread pattern comprising two rows of shoulder blocks and two rows of center blocks [FIGURE].  Each center block row is separated from a shoulder block row by a zigzag circumferential groove.  An annotated copy of Manestar's FIGURE is provided below:

    PNG
    media_image1.png
    343
    467
    media_image1.png
    Greyscale

In the above MARKED UP FIGURE, the markings were added by the examiner to facilitate discussion of Manestar.  In the MARKED UP FIGURE, "1" is a first groove", "2A" is a second groove, "2B" is a second groove", "3" is a third groove and "4" is a fourth groove".  Each of the both end open first grooves "1" are colored black.  As can be seen from the MARKED UP FIGURE, the center land portion comprises a "repeating unit" comprising four blocks; the ends of the first grooves "1" communicate with portions other than bent portions of the zigzag circumferential grooves; the third groove "3" extends from one of the pair of first grooves "1" to second groove "2B" (one second groove of a pair of second grooves); and the fourth groove "4" extends from second groove 2A (the other second groove of the pair of second grooves) to the other first groove "1" of the pair of first grooves.  Manestar does not recite pneumatic tire.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to use the tread pattern of Manestar in a tread of a pneumatic tire since it is well known / conventional per se in the tire art, as evidenced by Verdier [FIGURES 1-2] and German 430 [FIGHURE 3, machine translation], to use a tread pattern in a tread of a pneumatic tire to improve traction performance / braking performance.  Thus, one of ordinary skill in the art would have found it obvious to incorporate the tread pattern of Manestar in a pneumatic tire for the benefit of obtaining a real world / practical application of the design of Manestar's tread pattern. 
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide the pneumatic tire incorporating Manestar's tread pattern such that the first, second, third and fourth grooves are "shallow" [claim 1] since Verdier [FIGURES 1-2, col. 2 lines 22-31] and German 430 [FIGRE 3, machine translation] teach increasing depth of grooves in a tire tread from the tire equator toward the tread ends to improve drainage.. 
	As to claim 8, it would have been obvious to one of ordinary skill in the art to provide the pneumatic tire incorporating Manester's tread pattern such that when a block is freely-selected from the four blocks included in the repeating unit, each of areas of road contact surfaces of the-other blocks included in the repeating unit falls within a range of from 70% to 130% of an area of a road contact surface of the block since Manestar shows the center blocks having about the same size [FIGURE]..
12)	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manestar (US D319,994) in view of Verdier (US 3,584,670) and German 430 (DE 10311430) as applied above and further in view of Great Britain 494 (GB 2,021,494).
	As to claim 2, it would have been obvious to one of ordinary skill in the art to provide the pneumatic tire incorporating Manestar's tread pattern such that at least one of the four blocks includes a notch portion [opened to the first to fourth shallow grooves] since Great Britain 494 teaches a pneumatic tire having a tread pattern for all seasons including winter / snow / ice comprising four rows of blocks wherein the center blocks have notches [FIGURE 1].
13)	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Manestar (US D319,994) in view of Verdier (US 3,584,670) and German 430 (DE 10311430) as applied above and further in view of Mundl et al (US 6,126,426).
	As to claim 3, it would have been obvious to one of ordinary skill in the art to provide the pneumatic tire incorporating Manestar's tread pattern such that a sipe is formed in each of the four blocks, and the sipe comprises a straight portion and a bent portion, the straight portion extending toward a position at which the pair of second shallow grooves converge and communicating with any one of the second to fourth shallow grooves, the bent portion extending while being bent in the same direction with respect to the straight portion since Mundl et al suggests forming a honeycomb pattern of sipes in a blocks of a tire tread [FIGURE 1] to improve traction and braking.
14)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manestar (US D319,994) in view of Verdier (US 3,584,670) and German 430 (DE 10311430) as applied above and further in view of Colombo et al (WO 2011/080565).
	As to claim 7, it would have been obvious to one of ordinary skill in the art to provide the pneumatic tire incorporating Manestar's tread pattern such that a groove area ratio of the second to fourth shallow grooves with respect to an area of an entirety of the repeating unit falls within a range of from 17% to 33% since Colombo et al suggests providing a pneumatic tire having a tread pattern for off road comprising four rows of block such that the void / rubber ratio for a central region of the tread pattern is less than 0.25 (the groove area ratio for the central region is less than 25% [page 15 lines 11-16].
15)	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Manestar (US D319,994) in view of Verdier (US 3,584,670) and German 430 (DE 10311430) as applied above and further in view of Japan 403 (JP 03-132403).
	As to claims 9 and 10, it would have been obvious to one of ordinary skill in the art to provide the pneumatic tire incorporating Manestar's tread pattern such that a raised bottom portion is formed on a groove bottom of the first to fourth shallow grooves, and a groove depth of the raised bottom portion is 75% or more of a maximum groove depth of the shallow groove to which the raised bottom portion is provided [claim 9], a protrusion portion is provided on a groove bottom of the main groove, the protrusion portion protruding from the groove bottom of the main groove and extending along the main groove [claim 10] since Japan 403 suggests providing a pneumatic tire having a block tread pattern such that projections 34 (raised bottom portions / protrusions) having a height of 15 to 50% groove depth (protrusion depth = 50 to 85% groove depth) are provided in grooves of a central region of the block pattern to improve abrasion resisting and stone bite resisting properties [FIGURE 1, machine translation].
16)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manestar (US D319,994) in view of Verdier (US 3,584,670), German 430 (DE 10311430) and Great Britain 494 (GB 2,021,494) as applied above and further in view of Mundl et al (US 6,126,426).
	As to claim 11, it would have been obvious to one of ordinary skill in the art to provide the pneumatic tire incorporating Manestar's tread pattern such that a sipe is formed in each of the four blocks, and the sipe comprises a straight portion and a bent portion, the straight portion extending toward a position at which the pair of second shallow grooves converge and communicating with any one of the second to fourth shallow grooves, the bent portion extending while being bent in the same direction with respect to the straight portion since Mundl et al suggests forming a honeycomb pattern of sipes in a blocks of a tire tread [FIGURE 1] to improve traction and braking.
ALLOWABLE SUBJECT MATTER
17)	Claims 4-6 and 12-18 would be allowable if (1) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and (2) Sakamoto et al (US 2022/0118796) is removed as 102(a)(2) type prior art with a proper statement of common ownership.
	Japan 309 (JP 2013-018309) discloses a pneumatic tire having a bent sipe 230 and a narrow groove 221 [FIGURE 3, machine translation].  However, Manestar (US D319,994), Mundl et al (US 6,126,426) and Japan 309 (JP 2013-018309) fail to render obvious a pneumatic tire comprising a narrow groove being formed in each of the four blocks, and the narrow groove having one end communicating with the main groove and the other end joined to an end of the sipe [claim 4 which is dependent on claim 3 which is dependent on claim 1] in combination with the subject matter set forth in claim 1 and claim 3.

Remarks
18)	The remaining references are of interest.
19)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 29, 2022